Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s Brief, filed Dec. 26, 2019, has been considered. Claims 1-4, 6, 8-20 are pending. Claims 5 and 7 have been canceled.
Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
In claim 9, lines 2-3, the recitation “there are two separate electric motors driving the mutually oppositely disposed chassis wheels” appears redundant with respect to the material recited in claim 3, which already appears to refer to chassis wheels which are disposed mutually opposite at different machine sides being driven by two separate electric motors (see, e.g., claim 3, lines 2-3). 
In claim 9, applicant may desire to delete “wherein there are two separate electric motors driving the mutually oppositely disposed chassis wheels and”
Similarly in claim 16, lines 2-3, the recitation of “the two separate electric motors are driving mutually oppositely disposed chassis wheels” appears redundant in view of the same portion of claim 3.  
In claim 16, applicant may desire to delete “are driving mutually oppositely disposed chassis wheels and”
The solutions proposed by the examiner are suggestions and may not be the only solutions which would solve the noted condition, as such, applicant may desire to correct the condition in another manner. 
Appropriate correction is required.
Response to Comments
Applicant’s comments, as filed in the Brief of Dec. 26, 2019, have been carefully considered. In view of these comments advocating for applicant’s position, the previously set forth rejections are withdrawn. In view of applicant’s petition filed at the same date, the previously set forth objection to the drawings is withdrawn.
Allowable Subject Matter
Claims 1-4, 6, 8-20 are allowed.
Claims 9 and 16 include minor informalities as discussed above, which informalities would require correction prior to allowance of the application.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 9 and 16 are objected to for minor informalities as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616